Citation Nr: 0936337	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a fracture of the left patella with 
osteoarthritis, manifested by functional loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a fracture of the left patella manifested by 
instability with medial meniscus tear.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had over twenty years of active duty service with 
the United States Army, concluding in January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied increased evaluations for the Veteran's osteoarthritis 
and instability of the left knee.

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge on his January 2008 VA Form 9 Appeal.  In 
August 2009 correspondence, the Veteran withdrew his request 
for an appeal; therefore, the Board may proceed to the merits 
of the Veteran's claim.

The issue of entitlement to an evaluation in excess of 10 
percent for the residuals of a fracture of the left patella 
manifested by instability with medial meniscus tear is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's residuals of a fracture of the left patella are 
manifested by osteoarthritis of the left knee, with painful 
motion and flexion limited to 60 degrees on repeated use.  He 
has full extension of the left knee to zero degrees.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the Veteran's 
residuals of a fracture of the left patella with 
osteoarthritis manifested by functional loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Shinseki, No. 2008-
7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).

In November 2005, the RO provided notice with regard to the 
Veteran's increased rating claim.  This notice informed the 
Veteran that he would need to show that his condition had 
gotten worse, but failed to notify the Veteran of how VA 
determines disability ratings.  The notice did provide 
examples of evidence that the Veteran should submit that 
might affect how VA determined a disability rating.  A 
subsequent VCAA notice was provided in March 2009.  In this 
notice, VA explained to the Veteran that disability ratings 
are assigned based on a schedule found in the Code of Federal 
Regulations.  Although no longer required, the RO also 
informed the Veteran that VA considered the impact of the 
symptoms on the Veteran's daily life and provided copies of 
applicable diagnostic codes.  Vazquez-Flores v. Shinseki, No. 
2008-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  The 
January 2009 correspondence satisfied the notice requirements 
for increased ratings claims identified by the Court in 
Vazquez-Flores v. Shinseki and Dingess v. Nicholson. 

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained, using signed releases 
provided by the Veteran, private medical records from two 
private medical providers.  The Veteran has submitted other 
private medical records to the RO.  VA provided the Veteran 
with examinations to determine the status of his knee 
disability in August 2006 and February 2009.  Although the 
Veteran initially requested a hearing before a Veterans Law 
Judge, he withdrew that request in August 2009.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Increased Evaluation

Private medical records from September and October 2005 show 
diagnoses of osteoarthritis and derangement of the medial 
meniscus of the left knee.  

A September 2005 report from CFOC noted that the Veteran 
complained of pain in both knees, with weakness and welling; 
his pain had been getting worse.  On physical examination, 
the Veteran had active range of motion of the left knee 
between zero and 120 degrees.  He had mild patellofemoral 
crepitus and meniscal tenderness.  The Veteran was diagnosed 
with mild degenerative joint disease.

A September 2005 MRI report from HealthSouth showed a small 
Baker's cyst and early osteochondral defect involving the 
mid-portion of the patella of the left knee.

The Veteran was provided a VA examination in August 2006.  
The Veteran informed the examiner that he had difficulty 
going up and down steps.  Running and walking caused pain in 
the knee, and he could not drive long distances without 
stopping and "walking off the pain."  The Veteran was 
functionally limited; he could only stand for 15-30 minutes 
at a time, and he could only walk a quarter of a mile.  The 
examiner noted that the left knee would give way, and he had 
pain and stiffness in the knee.  There was no evidence of 
instability, dislocation, or subluxation.  The Veteran did 
not have flare-ups.  His gait was antalgic.  Physical 
examination showed extension past zero degrees, and flexion 
limited to 135 degrees.  The examiner did not indicate at 
what measurement pain began.  There was no ankylosis.  The 
examiner diagnosed the Veteran with mild degenerative joint 
disease of the left knee with X-ray evidence of a defect in 
the midportion of the left patella.  The Veteran was retired 
at the time of the examination; he told the examiner that he 
retired from the Army in 1980, and after performing other 
jobs for a number of years, "officially retired" in January 
2005.  

The Veteran was provided another VA examination in February 
2009.  The Veteran described his knee problems to include 
"giving way," instability, pain, stiffness, and weakness.  
The Veteran denied incoordination, dislocation, subluxation, 
and locking episodes.  He said he had severe flare-ups of his 
joint condition weekly.  The Veteran's physical examination 
showed crepitus, joint enlargement, deformity, weakness, and 
guarding of movement associated with the left knee.  The 
Veteran's extension was to zero degrees, and flexion was to 
150 degrees.  After repetitive motion, pain limited the 
Veteran's flexion to 60 degrees, but the pain resolved once 
the knee was returned to less than 60 degrees flexion.  The 
examiner diagnosed the Veteran with osteoarthritis of the 
left knee.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Initially, the Board notes that the Veteran's claim for an 
increased evaluation under Diagnostic Code 5257 for 
instability of the knee is being remanded; that Diagnostic 
Code is not addressed in this analysis.  

Also, although there is evidence that the Veteran has had a 
torn meniscus, there is no evidence that the Veteran has 
dislocated semilunar cartilage or symptomatic removal of 
semilunar cartilage.  Likewise, there is no evidence of 
impairment of the tibia and fibula or genu recurvatum.  
Diagnostic Codes addressing those disabilities, therefore, 
are likewise not addressed in this decision.

As noted previously, the diagnostic codes that focus on 
limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.  Normal range of motion of the knee is to zero 
degrees extension and to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71a, Plate II.  Under Diagnostic Code 5260, a 
noncompensable rating will be assigned for limitation of 
flexion of the leg to 60 degrees; a 10 percent rating will be 
assigned for limitation of flexion of the leg to 45 degrees; 
a 20 percent rating will be assigned for limitation of 
flexion of the leg to 30 degrees; and a 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Evaluations for arthritis may also apply to the Veteran's 
condition.  Traumatic arthritis (Diagnostic Code 5010) is 
rated analogous to degenerative arthritis under Diagnostic 
Code 5003.  Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  For the 10 percent 
evaluation to apply in cases of noncompensable limitation of 
motion, the limitation of motion must still be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Notably, the Court of Appeals for 
Veterans Claims (Court) has held that "painful motion of a 
major joint . . . caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint, combined under [Diagnostic Code] 5003, even though 
there is no actual limitation of motion."  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  For purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f).  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As noted 
above, the Veteran has a separate evaluation on appeal under 
Diagnostic Code 5257.  The VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In 
this opinion, the VA General Counsel held that a Veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel 
further explained that if a Veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 
38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (which finds that 
separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint).

The Board finds that an evaluation in excess of 10 percent is 
not warranted for the Veteran's functional loss due to his 
left knee disability.  

The Veteran qualifies for a 10 percent evaluation under 
Diagnostic Code 5003.  He has arthritis of the left knee, a 
major joint, with painful motion.  The Board notes that 
although the Veteran has previously been diagnosed with 
arthritis of the right knee, this is not a service-connected 
condition, and as such, a 20 percent evaluation under 
Diagnostic Code 5003 for arthritis of two major joints is not 
warranted.  

The Veteran does not qualify for a compensable evaluation 
strictly based on limitation of motion under Diagnostic Codes 
5260 or 5261, even when considering applicable factors under 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Considering the 
Veteran's painful motion after repetitive use, his flexion is 
limited to 60 degrees.  Flexion limited to 60 degrees would 
only warrant a noncompensable evaluation under Diagnostic 
Code 5260.  Even after repetitive motion, the Veteran has 
extension to zero degrees, which does not warrant a 
compensable evaluation.  

Therefore, the highest evaluation warranted by the evidence 
for the Veteran's left knee disability is a 10 percent 
evaluation under Diagnostic Code 5003 for his osteoarthritis.  
Entitlement to an evaluation in excess of 10 percent is not 
warranted.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's knee disability.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected knee disorder has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required any periods of hospitalization.  
The disability has not affected the Veteran's employment for 
the period on appeal; he is retired, and has been since 
January 2005.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Veteran's service-
connected knee condition.


ORDER

An evaluation in excess of 10 percent for the residuals of a 
fracture of the left patella with osteoarthritis, manifested 
by functional loss is denied.


REMAND

The Veteran's December 2006 notice of disagreement (NOD) 
indicated that he was appealing August 2006 decision on "the 
injury and subsequent osteoarthritis in my left knee."  The 
August 2006 decision addressed two distinct disabilities of 
the left knee - functional loss related to osteoarthritis, 
and instability.  Both disabilities were due to residuals of 
a single left knee injury incurred during service.

On its face, the December 2006 NOD is ambiguous.  It is not 
clear if the Veteran is only appealing the evaluation of his 
arthritis, or if he is appealing both evaluations related to 
his left knee injury.  The RO did not request that the 
Veteran clarify his appeal.  This ambiguity was eventually 
cleared up, however, by the Veteran's January 2008 VA Form 9, 
in which the Veteran indicated that his Form 9 was concerning 
the "[a]ppeal by [Veteran] of all ratings assigned by the 
Winston-Salem NC Regional Office on my left knee . . . ." 
(emphasis added).  

The Board finds that the Veteran's January 2008 VA Form 9 
Appeal clarifies the ambiguity in the original NOD.  As such, 
the December 2006 NOD should be also treated as an NOD to the 
denial of an increased evaluation for the Veteran's 
instability of the left knee.  

No SOC addressing the Veteran's knee instability has been 
issued following the Veteran's NOD.  The Court of Appeals for 
Veterans Claims has held that where an NOD has been filed 
with regard to an issue, and an SOC has not been issued, the 
appropriate Board action is to remand the issue to the agency 
of original jurisdiction for issuance of an SOC.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  Thus, this claim 
is being remanded for issuance of a statement of the case and 
to give the appellant the opportunity to complete an appeal.  
38 U.S.C.A. § 7105 (West 2002); Manlincon, 12 Vet. App. at 
240-41; 38 C.F.R. § 19.26 (2008).

The Board acknowledges that the Veteran requested in January 
2008 correspondence that his claim not be remanded to the 
Winston-Salem RO.  Because of procedural requirements, this 
request cannot be complied with, as the Board cannot issue a 
decision prior to the issuance of a Statement of the Case on 
the issue.  The Board regrets any additional delay this may 
cause the Veteran.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran an 
appropriate SOC and notice of the need to 
file a timely substantive appeal if he 
wishes to complete an appeal.  This issue 
should be returned to the Board for 
appellate review only if he files a timely 
substantive appeal following the issuance 
of an SOC.

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


